DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I in the reply filed on January 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-20 are currently pending.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.

Specification/Claim Objections
3.	The specification and claims are objected to because of the following informalities: the specification (see abstract and pages 5 and 14) and claim 1 disclose the following: 
 (1) SEQ ID NO. 29: tggaggtgatgaactgtctgagcctgacc; 
(2) SEQ ID NO. 30: UGGAGGUGAUGAACUGUCUGAGCCUGACC; 
(3) SEQ ID NO. 31: GGUCAGGCUCAGACAGUUCAUCACCUCCA; 
However it is noted that these sequences do not match those that are in the Sequence Listing.  The Sequence Listing teaches the following:



    PNG
    media_image1.png
    537
    588
    media_image1.png
    Greyscale

Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency I – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. In the instant case Figure 11 has nucleotide sequences that are not identified by sequence identifiers. 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency II- This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The specification (abstract, pages 5 and 14, and Fig 11) and claim 1 disclose numerous sequences that are not part in the Sequence Listing. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(1) SEQ ID NO. 29: tggaggtgatgaactgtctgagcctgacc; 
(2) SEQ ID NO. 30: UGGAGGUGAUGAACUGUCUGAGCCUGACC; 
(3) SEQ ID NO. 31: GGUCAGGCUCAGACAGUUCAUCACCUCCA; 
(4) a piR-54265 variant and a piR-54265 derivative modified from the molecule shown in (1), (2) or (3) with a same function; 
(5) a piR-54265 polynucleotide construct capable of down-regulating an amount of the piR-54265 in vivo after being introduced; and
 (6) an expression vector containing the polynucleotide construct of (5). 
However it is noted that sequences present in the claims do not match those that are in the Sequence Listing (see objections above).  This discrepancy raises issues under 35 USC 112(b) because it is unclear if the claims are limited to the sequences recited in the claim or if they are limited to the sequences that are in the Sequence Listing.  Clarification is requested. 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claims have been evaluated using the 2019 
Step 1: The claims are directed to the statutory category of a composition of matter.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The claims are drawn to a marker piRNA-54265 capable of being used for diagnosing and/or treating colorectal cancer, wherein the marker piRNA-54265 is selected from any of molecules as follows: 
(1) SEQ ID NO. 29: tggaggtgatgaactgtctgagcctgacc; 
(2) SEQ ID NO. 30: UGGAGGUGAUGAACUGUCUGAGCCUGACC; 
(3) SEQ ID NO. 31: GGUCAGGCUCAGACAGUUCAUCACCUCCA; 
(4) a piR-54265 variant and a piR-54265 derivative modified from the molecule shown in (1), (2) or (3) with a same function; 
(5) a piR-54265 polynucleotide construct capable of down-regulating an amount of the piR-54265 in vivo after being introduced; and
 (6) an expression vector containing the polynucleotide construct of (5). 
It is noted that tggaggtgatgaactgtctgagcctgacc is strand 1 of a DNA duplex, GGUCAGGCUCAGACAGUUCAUCACCUCCA is the mRNA transcribed and reoriented from strand 1, and UGGAGGUGAUGAACUGUCUGAGCCUGACC is the mRNA transcribed from strand 2.
The markedly different characteristics analysis has been used to determine if the nature based products (the polynucleotides of (1)-(4)) are an exception.  The nature based products (the polynucleotides of (1)-(4)) have been compared to their natural counterparts.  There is no indication that the polynucleotides have any characteristics that are different from the naturally 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
Claims 1-3 do not recite any elements in addition to the natural products.  Accordingly there are no additional elements that integrate the recited judicial exceptions into a practical application. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
Claims 1-3 do not recite any elements in addition to the natural products.  Thus, the claims as a whole do not amount to significantly more than each “product of nature” by itself, and the claims do not quality as eligible subject matter.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank (Accession DQ587153 12/2/2008).
	
MPEP 2111.02 states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the structural limitations are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A marker piRNA-54265 capable of being used for diagnosing and/or treating colorectal cancer” merely sets forth the intended use of the product, but does not limit the scope of the claims. 
GenBank discloses a homo sapiens piRNA piR-54265, complete sequence.  The GenBank sequence is 100% identical to SEQ ID NO: 29 of the instant invention (see alignment).
SEQ ID NO: 29  1 TGGAGGTGATGAACTGTCTGAGCCTGACC 29
                 |||||||||||||||||||||||||||||
GenBank        1 TGGAGGTGATGAACTGTCTGAGCCTGACC 29


Claim 2 states that the marker is used as a diagnostic marker, an early screening marker or a therapeutic target for colorectal. Claim 3 states that the maker is used as a chemosensitivity evaluation marker or a prognostic evaluation marker for a colorectal cancer patient. These are both limitations of intended use that do not limit the structure of the claimed marker. Further Applicants are reminded that the discovery of a previously unappreciated property (the correlation to colorectal cancer) of a prior art composition (piR-54265) does not render the old composition patentably new to the discoverer. 

s 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (WO 2016/065349 Pub 4/28/2016)
	
MPEP 2111.02 states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the structural limitations are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A marker piRNA-54265 capable of being used for diagnosing and/or treating colorectal cancer” merely sets forth the intended use of the product, but does not limit the scope of the claims. 
Mao discloses SEQ ID NO: 465 which SEQ ID NO: 30 (as shown in the claims).  
SEQ ID NO: 30  1 UGGAGGUGAUGAACUGUCUGAGCCUGACC 29                                                                                  |||||||||||||||||||||||||||||
      SEQ ID NO: 465 1 UGGAGGUGAUGAACUGUCUGAGCCUGACC 29

Claim 2 states that the marker is used as a diagnostic marker, an early screening marker or a therapeutic target for colorectal. Claim 3 states that the maker is used as a chemosensitivity evaluation marker or a prognostic evaluation marker for a colorectal cancer patient. These are both limitations of intended use that do not limit the structure of the claimed marker. Further Applicants are reminded that the discovery of a previously unappreciated property (the correlation to colorectal cancer) of a prior art composition (piR-54265) does not render the old composition patentably new to the discoverer. 



	

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634